Citation Nr: 1815078	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected Non-Hodgkin's lymphoma (NHL).

2. Entitlement to a total disability rating based on unemployabilty (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Attorney, J. Michael Woods


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran had active duty training (ACDUTRA) in the Marine Corps Reserves from May 1969 to November 1969, in addition to active service in March 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In January 2018, the Veteran's attorney submitted a motion to withdraw as the Veteran's representative. The Board notes that the agency of original jurisdiction certified the appeal in June 2014, prior to receipt of the motion, and the claims file does not contain any documentation that the Veteran revoked representation to act on his behalf.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice. 
38 C.F.R. § 20.608. The Board finds the January 2018 motion to withdraw does not meet the criteria set forth in 38 C.F.R. § 20.608, as good cause for withdrawal was not provided. Accordingly, the motion is denied by the undersigned and the Board will continue to recognize the attorney listed above as the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the VA examination opinions evaluating the etiology of the Veteran's sleep apnea to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). First, the Veteran has specifically contended that treatments for his service-connected NKL (chemotherapy, steroids, other therapies, and stem cell harvesting) caused him to gain weight, which caused or aggravated his sleep apnea. See October 2011 statement. This contention was not addressed in previous VA opinions. In addition, the March 2017 VA opinion did not sufficiently address both causation and aggravation when addressing secondary service connection. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). 

The matter of TDIU is inextricably intertwined with the claim for service connection for sleep apnea. Harris v. Derwinski, 1 Vet. App. 180 (1991). Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's sleep apnea. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea was caused by his service-connected Non-Hodgkin's lymphoma?

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea was aggravated (any increase in disability beyond the natural progression) by his service-connected Non-Hodgkin's lymphoma?

In answering (a) and (b), the examiner must address the Veteran's contention that treatments for his service-connected NKL (chemotherapy, steroids, other therapies, and stem cell harvesting) caused him to gain weight, which caused or aggravated his sleep apnea. See October 2011 statement.

If aggravation is found, the examiner is asked to state the baseline level of severity of sleep apnea before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's sleep apnea and what level of increase was due to aggravation from his service-connected NKL and treatments.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claims. If any of the decisions are adverse to the Veteran, issue a supplemental SOC and allow the Veteran and his attorney the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




